Orders, Supreme Court, New York County (Walter Schackman, J.), entered August 10, 1995, which, in two actions, denied plaintiffs motions to strike defendants’ reply papers on their motions for summary judgment, or, in the alternative, for an adjournment of such motions, and August 24, 1995, which granted defendants’ motions for summary judgment, unanimously affirmed, with costs.
Since the alleged defamatory statements were made in the context of plaintiffs role as a manager of real estate, and there was no adequate reference connecting suggestions of plaintiffs dishonesty to his profession as an attorney or real estate broker, the statements could not, as claimed, have harmed plaintiff’s reputation as an attorney or broker, and are therefore not actionable absent a showing of special damages (cf., Van Lengen v Parr, 136 AD2d 964). In any event, the statements alleged in the first and second causes of action in each action were made between business principals in good faith about a common interest, namely, plaintiffs authority to act for defendants’ principal, and, as such, if indeed susceptible to a defamatory meaning, enjoyed a qualified privilege that the IAS Court correctly found was unrebutted by any evidence of malice (see, Bernhard v UBAF Arab Am. Bank, 159 AD2d 232). While the statements alleged in the third and fourth causes of action, purportedly made in the context of bankruptcy proceedings, were arguably not pertinent to those proceedings and thus did not enjoy the absolute privilege accorded to statements made in good faith during litigation, and while defendants fail to show an attorney-client relationship according a privilege to the statements alleged in the fifth cause of action, dismissal was proper since, as to all causes, special damages were not shown.
*363We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.